Vacated by Supreme Court, May 16, 2005
Certiorari granted, May 16, 2005
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4951



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VERNON ANDRE JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-02-257-MJG)


Submitted:   December 17, 2004            Decided:   January 10, 2005


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GILDEN & RAVENELL,
PA, Baltimore, Maryland, for Appellant. Thomas M. DiBiagio, United
States Attorney, John F. Purcell, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vernon Andre Jackson appeals from his conviction for

possession with intent to distribute 500 grams or more of cocaine,

for which he received a 108-month sentence.             Finding no error, we

affirm.

            Jackson’s sole contention on appeal is that the district

court erred in denying his motion to suppress evidence.                  Legal

conclusions underlying the denial of a motion to suppress are

reviewed de novo and factual findings are reviewed for clear error.

Ornelas   v.    United   States,   517    U.S.   690,   699   (1996);   United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

            We have fully reviewed the materials submitted by the

parties, including the transcript of the suppression hearing and

the district court’s opinion, and find no error in the district

court’s   order    denying   in    part   Jackson’s     motion   to   suppress

evidence.      Accordingly, we affirm.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                    - 2 -